Citation Nr: 1433099	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of removal of the esophagus, status post esophageal cancer, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from May 1958 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's esophageal cancer and resulting esophagectomy is at least as likely as not due to his asbestos exposure in service.


CONCLUSION OF LAW

Residuals of removal of the esophagus, status post esophageal cancer, were incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts in his October 2010 claim that his esophageal cancer and resulting esophagectomy resulted from his exposure to asbestos in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran's private surgeon, James P. Campbell, M.D., performed an esophagogastrectomy and esophagogastrostomy in March 2002, following a preoperative diagnosis of squamous cell carcinoma with severe stricture of the distal esophagus.  Further, as the RO determined in its July 2010 rating decision granting service connection for asbestosis, the Veteran's military occupation of shipfitter during his years of service warrants a finding of exposure to asbestos.

As such, this claim hinges on whether there is a nexus between the Veteran's in-service asbestos exposure and his esophageal cancer.  Because the evidence on that question is in equipoise, reasonable doubt applies and service connection is granted.  38 C.F.R. § 3.102.  Specifically, medical articles submitted by the Veteran in September 2011 show a causal link between asbestos exposure and esophageal cancer because of the way in which asbestos is inhaled and processed in the body.  Moreover, a 2009 Consensus Statement from the American College of Chest Physicians at http://journal.publications.chestnet.org/article.aspx?articleid=1089861 reached similar conclusions.

Further, the contrary evidence is not persuasive.  For example, a July 2010 VA examiner opined that "there are some studies to support a causal relationship between asbestos exposure and esophageal cancer.  However, the majority of them do not and so the current consensus is that asbestos has not been proven to be a causal element in esophageal cancer."  The Board is unpersuaded by the July 2010 VA examiner's rationale because he appears to have relied on a mere tallying of the number of studies for and against causation, without any explanation for or against a causal mechanism.  Similarly, a VHA physician based his March 2014 negative nexus opinion on the rationale that:

The most credible and reliable article on this topic was issued by the Institute of Medicine (US) Committee on Asbestos: Selected Health Effects.  Asbestos: Selected Cancers, from 2006.  The article evaluated the available studies and data on the topic of Esophageal Cancer and Asbestos.  The committee concluded "that the evidence is inadequate to infer the presence or absence of a causal relationship between asbestos exposure and esophageal cancer."

This citation is even less persuasive than the July 2010 examiner's report, because it combines the absence of any explanation for or against a causal mechanism with an admission that, as of 2006, the evidence did not show the presence or absence of a causal relationship.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of removal of the esophagus, status post esophageal cancer, are related to asbestos exposure in service.  The most recent medical evidence links esophageal cancer to the Veteran's confirmed asbestos exposure in service, and explains that the causal link results from the way in which asbestos is inhaled and processed in the body.  The contrary evidence is less recent, dependent on a mere tallying of the number of studies for and against causation, and devoid of medical reasoning.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of removal of the esophagus, status post esophageal cancer, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


